Citation Nr: 0827140	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-25 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy of the bilateral lower extremities, to 
include as due to exposure to herbicide agents inservice.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

As indicated below, the Board has reopened the veteran's 
claim seeking entitlement to service connection for 
peripheral neuropathy of the bilateral lower extremities, to 
include as due to exposure to herbicide agents inservice.  
This reopened claim is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's initial claim seeking service connection 
for peripheral neuropathy was denied by the RO in a February 
2003 rating decision.  Although provided notice of this 
decision in March 2003, the veteran did not perfect an appeal 
thereof.

2.  In August 2004, the RO issued a decision which denied the 
veteran's claim seeking service connection for peripheral 
neuropathy of the bilateral lower extremities.  Although 
provided notice of this decision that same month, the veteran 
did not perfect an appeal thereof.

3.  Evidence received since the August 2004 RO decision is 
new and material, and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for peripheral neuropathy of the bilateral lower 
extremities, to include as due to exposure to herbicide 
agents inservice.

4.  The evidence of record demonstrates that bilateral 
hearing loss is not related to active service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's August 2004 rating decision, and the veteran's claim for 
service connection for peripheral neuropathy of the bilateral 
lower extremities, to include as due to exposure to herbicide 
agents inservice, is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been incurred inservice.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to an initial 
adjudication of the veteran's claims, November 2005 and 
December 2005 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim).  The letters also essentially requested 
that the veteran provide any evidence in his possession that 
pertained to these claims.  38 C.F.R. § 3.159(b)(1).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007), cert. granted __ U.S.L.W. __ (U.S. Jun. 16, 2008) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The duty to assist the veteran has also been satisfied with 
respect to each claim.  In the case of a claim to reopen, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A(f).  Nevertheless, VA has a duty, in order to assist 
claimants, to obtain evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran's 
service medical records, service personnel records, VA 
medical treatment records, and identified private medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, all necessary VA medical 
examinations have been conducted.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
organic disease of the nervous system and sensorineural 
hearing loss, will be presumed if they are manifest to a 
compensable degree (10 percent or more) within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred inservice.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

I.  Peripheral Neuropathy

The veteran claims that he developed peripheral neuropathy of 
the bilateral lower extremities inservice, but that he did 
not seek treatment immediately.  He further argues that he 
has submitted private medical treatment records and VA 
treatment records which constitute new and material evidence 
sufficient to reopen his claim because they show that his 
peripheral neuropathy of the bilateral lower extremities is 
related to Agent Orange exposure inservice.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  A 
rebuttable presumption is recognized for acute and subacute 
peripheral neuropathy.  However, 38 C.F.R. § 3.309(e) defines 
acute and subacute peripheral neuropathy as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The Court has specifically held that the provisions 
of Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities.  Such determinations, 
however, are not binding on the Board, and the Board must 
first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the August 2004 rating decision is the 
last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).

The underlying basis for the RO's August 2004 decision was 
that the veteran had not presented evidence that his 
peripheral neuropathy of the bilateral lower extremities had 
manifest to a compensable degree within one year after his 
last exposure to herbicide agents inservice and because there 
was no evidence that the veteran's peripheral neuropathy of 
the bilateral lower extremities was incurred in or caused by 
service.

The evidence of record at the time of the August 2004 rating 
decision consisted of the veteran's claim, the veteran's 
service medical records, the veteran's service personnel 
records, VA treatment records, and private medical treatment 
records.  There was no medical evidence that the veteran's 
peripheral neuropathy of the bilateral lower extremities was 
caused by exposure to herbicide agents inservice or was 
otherwise related to service.  Evidence received since the 
August 2004 rating decision includes additional VA treatment 
records and private medical treatment records.  Private 
medical treatment records from February 2005 to November 2005 
reveal diagnoses of subacute peripheral neuropathy secondary 
to Agent Orange exposure. 

The Board has reviewed the evidence received since the August 
2004 rating decision and has determined that the evidence is 
new, as it was not of record at the time of the decision.  
The evidence is also material because it relates to facts 
necessary to substantiate the claim.  The private medical 
evidence reveals statements that the veteran's peripheral 
neuropathy was secondary to Agent Orange exposure.  Justus, 3 
Vet. App. at 513 (holding that in determining whether 
evidence is new and material, the credibility of the evidence 
is presumed).  This evidence is not cumulative or redundant 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the veteran's claim for service 
connection for peripheral neuropathy of the bilateral lower 
extremities, to include as due to inservice exposure to 
herbicide agents, is reopened.

II.  Bilateral Hearing Loss

The veteran contends that he has bilateral hearing loss due 
to inservice exposure to acoustic trauma while working as a 
field wireman.  In his substantive appeal, the veteran stated 
that he was exposed to excessive noise inservice and that his 
current hearing loss is the result of that exposure.  He 
reported that he was exposed to acoustic trauma from large 
artillery, tanks, and C130 aircrafts inservice, but that he 
developed his current hearing loss after separation from 
service.  

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis for ear problems, 
including hearing loss.  The veteran's February 1966 entrance 
examination reported puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
-5 (5)
5 (15)
5 (10)
LEFT
5 (20)
-5 (5)
-5 (5)
-5 (5)
15 (20)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  These figures are on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

Upon service separation in January 1969, an audiogram shows 
that the auditory thresholds were the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
0
0
0
-
0

Therefore, the veteran's hearing was normal in both ears upon 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (the threshold for normal hearing is from 0 
to 20 decibels).

Private medical treatment records from August 2005 reveal 
that the veteran underwent an audiological examination at 
that time.  The report notes the veteran's complaints of 
bilateral ear pain.  On the audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
45
80
LEFT
35
30
25
40
70

A September 2005 private treatment record indicates that the 
results of the August 2005 audiogram revealed the veteran's 
hearing to be normal through the low middle tones with losses 
at the higher tones.  The treatment record stated that "the 
higher tones go first as we age.  [T]he condition is called 
presbycusis."

VA treatment records from March 1999 to June 2006 are 
negative for any complaints of or treatment for bilateral 
hearing loss.

In March 2006, the veteran underwent a VA audiological 
examination.  The report noted the veteran's complaints of 
hearing loss and tinnitus, and indicated that the veteran 
reported that he had the greatest difficulty hearing 
conversations in noise.  The veteran also reported inservice 
noise exposure from large artillery, tanks, and C130 
aircraft.  He stated that he worked around machinery for 18 
years after service.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
65
LEFT
15
20
20
40
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The examiner stated that testing in each ear indicated normal 
hearing in the low frequencies, sloping to a severe 
sensorineural loss for the higher frequencies.  Word 
recognition was good and immitance testing revealed normal 
middle ear resting pressure and compliance for each ear.  The 
diagnosis was bilateral sensorineural normal to severe 
sharply sloping high frequency hearing loss.  The VA examiner 
concluded that it was unlikely that the veteran's hearing 
loss was related to military acoustic trauma.  The VA 
examiner explained that exposure to either impulse sounds or 
continuous exposure can cause a temporary shift in hearing 
which disappears in 16 to 48 hours after exposure.  Impulse 
sounds may damage the structure of the inner ear resulting in 
an immediate hearing loss and continuous exposure to loud 
noise can damage the structure of the hair cells resulting in 
hearing loss.  If the hearing does not recover completely 
from a temporary threshold shift, a permanent hearing loss 
exists.  Since the damage is done when exposed to noise, a 
normal audiogram subsequent to the noise exposure would 
verify that the hearing had recovered without permanent loss.  
Since the veteran's separation examination revealed normal 
hearing, it is unlikely that his hearing loss is related to 
acoustic trauma inservice.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The medical evidence shows bilateral hearing loss for VA 
purposes under the provisions of 38 C.F.R. § 3.385.  
Nevertheless, there is no evidence that the veteran's current 
bilateral hearing loss was present to a compensable degree 
within one year following separation from service.  
Accordingly, service connection for bilateral hearing loss on 
a presumptive basis is not warranted.  In addition, there is 
no medical evidence that the veteran's current bilateral 
hearing loss is related to his military service.  See 
Hickson, 12 Vet. App. at 253.  Therefore, service connection 
for bilateral hearing loss on a direct basis is not 
warranted.

The veteran has submitted his own lay statements in support 
of his contention that his current hearing loss is related to 
the acoustic trauma he experienced inservice.  The Board 
acknowledges that the veteran can provide competent evidence 
about what he experienced; for example, his statements are 
competent evidence as to what symptoms he experiences.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not a physician, his 
statements are not competent evidence that his current 
hearing loss is the result of his military service or to any 
incident therein, over 39 years ago.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The only medical opinion of record states that the veteran's 
current hearing loss is not related to his military service.  
In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, there is no medical evidence of 
record linking the veteran's current bilateral hearing loss 
to service or to any incident of service, despite his 
assertions that such a causal relationship exists.  This lack 
of cognizable evidence is particularly dispositive as the 
first medical evidence of record for this disorder is over 36 
years after his period of service ended.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  As there is no medical 
evidence which provides the required nexus between military 
service and the issue on appeal, service connection for 
bilateral hearing loss is not warranted.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for bilateral hearing loss, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for entitlement to service connection for 
peripheral neuropathy of the bilateral lower extremities is 
granted; the claim is granted to this extent only.

Service connection for bilateral hearing loss is denied. 


REMAND

The veteran asserts that his peripheral neuropathy of the 
bilateral lower extremities is related to service, in that it 
is the result of exposure to herbicides (specifically Agent 
Orange) during his overseas service in Vietnam.  The 
governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).  To that end, the veteran's service 
personnel records reveal that he had service in Vietnam from 
August 1967 to August 1968.  Thus, the veteran's exposure to 
Agent Orange is conceded.

The medical evidence of record shows that the veteran is 
currently diagnosed with peripheral neuropathy.  While acute 
and subacute peripheral neuropathy are presumptive disorders 
under 38 C.F.R. § 3.309(e), for the purposes of 38 C.F.R. § 
3.309(e), the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note (2).  As the veteran's peripheral neuropathy 
was not shown within one year after his last exposure to 
Agent Orange inservice, and has continued for at least 4 
years, it is not acute or subacute peripheral neuropathy for 
the purposes of 38 C.F.R. § 3.309(e) and presumptive service 
connection is not warranted.  However, as noted above, 
service connection may also be established on a direct basis.  
Combee, 34 F.3d at 1043-44.  While private treatment records 
from April 2005 to September 2005 report that the veteran has 
peripheral neuropathy secondary to Agent Orange exposure, 
there is no indication that the physician reviewed the 
veteran's claims file prior to rendering the opinion.  In 
addition, the treatment records do not provide a rationale 
for the opinion.

Ultimately, the Board concludes that the veteran should be 
afforded a VA examination to determine whether his peripheral 
neuropathy of the bilateral lower extremities is related to 
his military service, to include exposure to Agent Orange.  
As noted above, VA has conceded exposure to herbicide agents.  
These facts, plus the indication that the veteran's disorder 
may be related to his military service, as evidenced in the 
private medical treatment records, meets the "low 
threshold" set forth in McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (requiring only that the evidence "indicates" 
that there "may" be a nexus between an inservice incident 
and a currently diagnosed disorder).



Accordingly, the case is remanded for the following action:

1.  The appellant must be afforded the 
opportunity to identify or submit any 
additional pertinent evidence in support 
of his claim, to include competent medical 
evidence that provides a relationship 
between his current peripheral neuropathy 
of the bilateral lower extremities and his 
period of active military service.  Based 
on his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified sources.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.

2.  Thereafter, the RO must provide the 
veteran with a VA peripheral nerves 
examination.  The VA claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies, to include nerve conduction 
studies and electromyography testing, must 
be accomplished, and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  Following a 
review of the service and postservice 
medical records, the examiner must state 
whether the veteran's peripheral 
neuropathy of the bilateral lower 
extremities is related to his military 
service, to include whether it is the 
result of the conceded exposure to 
herbicides inservice.  The rationale for 
each opinion expressed must also be 
provided.  If any of the information 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The report prepared 
must be typed. 

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4. After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5. The RO must then re-adjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


